Citation Nr: 1641372	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

Entitlement to an effective date earlier than August 21, 2009, for the award of VA compensation predicated upon disability caused by VA medical treatment.

[The issue of eligibility for CHAMPVA care for the Veteran's wife is addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953.  The RO has indicated service began in February 1951, but the DD-214 clearly shows February 1952.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 RO determination.  The Veteran filed a timely notice of disagreement as to the effective date assigned in a May 2010 grant of benefits predicated upon 38 U.S.C.A. § 1151.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran initially raised a claim for entitlement to VA compensation benefits predicated upon disability caused by VA medical treatment on August 21, 2009.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to August 21, 2009, for the grant of VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2114); 38 C.F.R. §§ 3.1, 3.151, 3.400(i)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran underwent surgery at a VA Medical Center in November 1994.  Review of the report of surgery reflects that he experienced severe postoperative complications.  He currently has a large ventral hernia, which has been deemed medically inoperable, after several failed attempts to reduce the hernia.  An April 2010 VA medical opinion attributed the Veteran's current disability entirely to the "surgical technique" utilized during the 1994 surgery.  The hernia and its complications are so severe that the VA has awarded the Veteran a 100 percent disability rating to reflect the impairment related to the hernia.  

The Veteran filed the claim leading to the 100 percent grant in August 2009.  It is this date that the RO's effective date was based upon.  He asserts that he should be paid compensation benefits back to the date of the surgery which caused his problems.  He is therefore seeking an earlier effective date for the grant of compensation benefits.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a letter of October 2009 to the Veteran that informed him of his own and VA's duty for obtaining evidence.  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA medical records, and VA examination reports.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

As a threshold matter, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Lalonde v. West, 12 Vet. App. 378 (1999).

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to compensation based upon disability caused by VA medical treatment predicated upon the provisions of 38 U.S.C.A. § 1151, the effective date will be the date the injury or aggravation was suffered if the claim is received within one year of that date, otherwise the effective date will be the date of the receipt of the claim for such benefits.  38 C.F.R. § 3.400(i)(1).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Careful review of the Veteran's VA claims file reveals that he filed a VA Form 21-526, Veterans Application for Compensation or Pension, in December 1995.  He did not identify residuals of the 1994 surgery on this claim; rather he identified seven disabilities which had had their inception between 1981 and 1994.  He did not suggest in this claim that he had a ventral hernia or that he had experienced adverse complications from the November 1994 surgery.  The RO interpreted this claim as one for VA pension benefits, obtained financial information to support the claim, and provided the Veteran with several VA medical examinations to support the claim as well.  Nothing contained in the reports of these May 1996 examinations could be interpreted as showing there was anything amiss with the 1994 surgery.  Indeed, no ventral hernia was noted in the examination reports.  The RO based its grant of pension benefits upon disability including an enlarged heart, hypertension, and hiatal hernia.  

The Veteran next corresponded with VA in August 2009, when he filed a claim pertaining to a surgery performed in July 2006 for the purpose of closing the ventral hernia.  The attempted closure failed, and the Veteran asserted that this surgery involved negligence on the part of the VA.  He filed a second statement two days later, in which he provided greater detail about the original 1994 surgery.  He asserted that he has panic attacks, an erratic heartbeat, and a "massive hernia" as a result of the 1994 surgery.

As set forth above, VA then obtained an informed medical opinion, which traced the Veteran's problems not to the 2006 surgery, but to negligence during the original 1994 surgery.  Based upon this opinion, the RO granted compensation at the 100% level, and assigned an effective date in August 2009, reflecting the date of the claim.

Upon careful review, therefore, the Board finds that the Veteran first raised a claim involving VA negligence in providing medical care in August 2009 and not before.  There is nothing in the record which could be interpreted as a formal or informal claim about the surgery, or negligence therein prior to August 2009.  The only other claim filed subsequent to the surgery was the claim for pension benefits in December 1995, which does not mention the presence of a ventral hernia.  A careful reading of the May 1996 VA medical examination reports does not reveal the presence of a ventral hernia at that time, leading to the conclusion that he had not yet developed the disability for which he is now being paid compensation, at that time; or that the hernia was not large enough at that time to receive comment from the examining physicians.  

Absent additional correspondence or contact from the Veteran prior to August 2009, no claim can be said to have been filed earlier than August 2009.  As above, with respect to compensation based upon disability caused by VA medical treatment predicated upon the provisions of 38 U.S.C.A. § 1151, the effective date will be the date the injury or aggravation was suffered if the claim is received within one year of that date, otherwise the effective date will be the date of the receipt of the claim for such benefits.  38 C.F.R. § 3.400(i)(1).  In this case, the Veteran did not file a claim for 38 U.S.C.A. § 1151 benefits within a year of the 1994 surgery, and indeed, the evidence does not show that the disability at issue had developed within a year of the surgery.  The earliest claim filed was received in August 2009, which is the currently-assigned effective date for VA compensation benefits predicated upon the provisions of 38 U.S.C.A. § 1151.  The preponderance of the evidence is against the award of an earlier effective date.

It is important to clarify that the Veteran's VA medical records, which reflected diagnosis and treatment for the ventral hernia prior to his August 2009 claim for compensation benefits, cannot by themselves serve as an informal claim for compensation under 38 U.S.C.A. § 1151.  As set forth above, an informal claim must be a communication from the Veteran or his representative, and in this case, there was no such communication until August 2009.  

The law provides that VA medical records are constructively of record in VA claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As a practical matter, however, VA adjudicators cannot troll through medical records searching for possible eligibility; rather, VA adjudicators review claims that are filed.  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for compensation under 38 C.F.R. § 3.155 (a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).


ORDER

An effective date earlier than August 21, 2009, for the award of VA compensation predicated upon disability caused by VA medical treatment is denied.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


